141-263013-12                                              FILED
                                                                                     TARRANT COUNTY
                                                                                    2/5/2015 2:07:54 PM
                                                                                    THOMAS A. WILDER
                                 CAUSE NO. 141-263013-12                                DISTRICT CLERK

NEW TECH ENGINEERING, LP                      §           IN THE DISTRICT COURT OF
                                                                          FILED IN
                                              §                    2nd COURT OF APPEALS
              Plaintiff,                      §                      FORT WORTH, TEXAS
                                              §                    02/05/2015 4:15:19 PM
V.                                            §           TARRANT COUNTY,
                                                                       DEBRA TEXAS
                                                                               SPISAK
                                              §                             Clerk
SANCO OPERATING COMPANY,                      §
SANDERS OIL & GAS, LTD, and                   §
SANDERS OIL & GAS GP, LLC                     §
                                              §
              Defendants.                     §           141st JUDICIAL DISTRICT

                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:


       1.     Defendant, Sanders Oil & Gas, Ltd. desires to appeal from the Judgment signed

by this Court on November 2, 2014.

       2.     Defendant appeals to the Second Court of Appeals in Fort Worth, Texas.

Defendant has provided a copy of this Notice of Appeal to the Second Court of Appeals.

                                           Respectfully submitted,


                                           By: /s/ Tammy Cole
                                           Tammy Cole
                                           State Bar No. 00796771

                                           Holt Cole Law, PLLC
                                           1155 W. Wall, Suite 102
                                           Grapevine, TX 76051
                                           214-574-7500 (Telephone)
                                           855-696-7493 (Facsimile)

                                           ATTORNEY FOR DEFENDANT




DEFENDANT’S NOTICE OF APPEAL                                                     PAGE 1
                                      141-263013-12




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been forwarded to
opposing counsel via e-mail on this 5th day of February, 2015.



                                          _/s/ Tammy Cole_________________
                                          Tammy Cole




DEFENDANT’S NOTICE OF APPEAL                                                   PAGE 2